Case 3:18-cv-14563-BRM-TJB Document 26-1 Filed 02/11/19 Page 1 of 2 PageID: 456




Marvin J.J. Brauth,
Marvin       Brauth, Esq.
                        Esq.
WILENTZ,
W              GOLDMAN &
  ILENTZ, GOLDMAN                & SPITZER
                                    SPITZER P.A. P.A.
90 Woodbridge
90  Woodbridge CenterCenter Drive
                               Drive
Post Office
Post           Box 10
       Office Box     10
Woodbridge,
W oodbridge, New New JerseyJersey 07095
                                  07095
732.636.8000
732.636.8000
Attorneys
Attorneys forfor Plaintiff
                 Plaintiff New Jersey
                                    Jersey
Coalition Of Automobile
Coalition                        Retailers, Inc.
                Automobile Retailers,       Inc.

                                                          DISTRICT COURT
                                            UNITED STATES DISTRICT COURT
                                               DISTRICT
                                               D        OF NEW
                                                ISTRICT OF NEW JERSEY

- ----------------------------------------------X            X
NNEWEWJERSEY COALITION OF                               OF
 AUTOMOTIVE RETAILERS,
 AUTOMOTIVE                          RETAILERS,                  Civil Action
                                                                 Civil Action No.
                                                                              No. 3:18-cv-14563
                                                                                  3:18-cv-14563
IINC.,
  NC., anon   a non-profit
                         -profit New Jersey       Jersey                  ((BRM)(TJB)
                                                                            BRM)(TJB)
 Corporation,
Corporation,

                          Plaintiff,
                               PLAINTIFF'S RESPONSE
                               PLAINTIFF'S
                          Plaintiff,                TO
                                           RESPONSETO
                                     DEFENDANT'S
                                     DEFENDANT'S
 v.
 v.                       • SUPPLEMENTAL
                              SUPPLEMENTAL  STATEMENT
                                             STATEMENT
                          :     OF
                                O            MATERIAL
                                 F DISPUTED MATERIAL
MMAZDA  MOTOROF
    AZDAMOTOR OFAMERICA,
                 AMERICA, :              FACTS
                                         FACTS
IINC.,
  NC.,

                            Defendant.
                            Defendant.
- ----------------------------------------------X            X

                          Pursuant toto Local
                          Pursuant      Local Rule
                                              Rule 56.1(a),
                                                   56.1(a), Plaintiff
                                                            Plaintiff New Jersey
                                                                          Jersey Coalition
                                                                                 Coalition of
                                                                                           of

Automotive Retailers,
Automotive  Retailers,Inc.
                       Inc.("NJ
                            ("NJ CAR")
                                 CAR") submits
                                       submits the
                                               the following
                                                    following response
                                                              response to
                                                                       to

defendant Mazda
defendant Mazda Motor
                Motor of
                      of America,
                         America, Inc.'s
                                  Inc.'s ("Mazda")
                                         ("Mazda") Supplemental
                                                   Supplemental Statement of
                                                                Statement of

Disputed
D        Material Facts
 isputed Material Facts inin further
                             further support
                                     support of
                                             of its
                                                its motion
                                                    motion for
                                                            for summary
                                                                 summary judgment
                                                                         judgment

against Mazda.
against Mazda.




#10416644.1
#10416644.1
Case 3:18-cv-14563-BRM-TJB Document 26-1 Filed 02/11/19 Page 2 of 2 PageID: 457




              1.
              1.   NJ CAR
                   NJ CARdenies
                          denies that
                                 that the
                                      the allegations
                                          allegations in
                                                      in Paragraph
                                                         Paragraph 11 are
                                                                      are relevant
                                                                          relevant

or material
or material toto NJ
                 NJ CAR's
                    CAR's motion
                          motion for
                                 for summary  judgment.
                                     summary judgment.

              2.
              2.   NJ CAR
                   NJ CARdenies
                          denies that
                                 that the
                                      the allegations
                                          allegations in
                                                      in Paragraph
                                                         Paragraph 2 are
                                                                     are relevant
                                                                         relevant

or material
or material toto NJ
                 NJ CAR's
                    CAR's motion
                          motion for
                                 for summary  judgment.
                                     summary judgment.

              3.
              3.   NJ CAR
                   NJ CARdenies
                          denies that
                                 that the
                                      the allegations
                                          allegations in
                                                      in Paragraph
                                                         Paragraph 3 are
                                                                     are relevant
                                                                         relevant

or material
or material toto NJ
                 NJ CAR's
                    CAR's motion
                          motion for
                                 for summary  judgment.
                                     summary judgment.

              4.
              4.   NJ CAR
                   NJ CAR denies
                          denies that
                                 that the
                                      the allegations
                                          allegations in
                                                      in Paragraph
                                                         Paragraph 4 are
                                                                     are relevant
                                                                         relevant

or material
or material toto NJ
                 NJ CAR's
                    CAR's motion
                          motion for
                                 for summary  judgment.
                                     summary judgment.

              5.
              5.   NJ CAR
                   NJ CARdenies
                          denies that
                                 that the
                                      the allegations
                                          allegations in
                                                      in Paragraph
                                                         Paragraph 5 are
                                                                     are relevant
                                                                         relevant

or material
or material toto NJ
                 NJ CAR's
                    CAR's motion
                          motion for
                                 for summary  judgment.
                                     summary judgment.

                                                  Respectfully submitted,
                                                  Respectfully submitted,

                                     WILENTZ,
                                     W             GOLDMAN &
                                        ILENTZ, GOLDMAN          & SPITZER,
                                                                     SPITZER, P.A.
                                                                                 P.A.
                                     Attorneys for
                                     Attorneys for Plaintiff,
                                                    Plaintiff, New
                                                               New Jersey
                                                                     Jersey Coalition
                                                                            Coalition
                                     of Automobile
                                     of  Automobile Retailers,
                                                     Retailers, Inc.
                                                                Inc.

                                     By: /s//s/ MARVIN
                                     By:        MARVIN J.J. BRAUTH
                                                            BRAUTH
                                                 MARVIN
                                                 MARVIN J.J. BRAUTH
                                                             BRAUTH
Dated: February
Dated: February 11, 2019
                11, 2019




                                       2
#10416644.1
#10416644.1
